Citation Nr: 0908819	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-01 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cerebral 
degeneration and atrophy, claimed as due to exposure to 
radiation or Agent Orange.

2.  Entitlement to service connection for chronic dizziness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.


FINDINGS OF FACT

1.  The Veteran's cerebral degeneration and atrophy are not 
related to active duty service and were not manifested to a 
compensable degree within one year after separation from 
service.

2.  The Veteran's chronic dizziness is not related to active 
duty service.


CONCLUSIONS OF LAW

1.  Cerebral degeneration and atrophy were not incurred or 
aggravated in active service, nor may cerebral degeneration 
and atrophy be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1154, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

2.  Chronic dizziness was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1154, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In the present case, the Veteran contends that he has 
cerebral degeneration and atrophy due to exposure to 
radiation or Agent Orange while in service.  He also contends 
he has chronic dizziness related to active service.

The law provides that, where a veteran served ninety days or 
more of active military service, and certain diseases 
commonly related to exposure to radiation and herbicides, 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(d).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Specifically, a "radiation-exposed veteran" is defined by 
38 C.F.R. § 3.309(d)(3) as a veteran who while serving on 
active duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 
3.309(d)(3)(i),(ii) (2008).

The term "onsite participation" is defined to mean (a) 
During the official operation period of an atmospheric 
nuclear test, presence at the test site, or performance of 
official military duties in connection with ships, aircraft 
or other equipment used in direct support of the nuclear 
test; (b) During the six month period following the official 
operational period of an atmospheric nuclear test, presence 
at the test site or other test staging area to perform 
official military duties in connection with completion of 
projects related to the nuclear test including 
decontamination of equipment used during the nuclear test; 
(c) Service as a member of the garrison or maintenance forces 
on Eniwetok during the periods June 21, 1951, through July 1, 
1952, August 7, 1956, through August 7, 1957, or November 1, 
1958, through April 30, 1959; (d) Assignment to official 
military duties at naval shipyards involving the 
decontamination of ships that participated in Operation 
CROSSROADS. 38 C.F.R. § 3.309(d)(3)(iv).

For tests conducted by the United States, the term 
"operational period" means, for Operation SANDSTONE, the 
period April 15, 1948 through May 20, 1948. 38 C.F.R. § 
3.309(d)(3)(v)(C).

The law further provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs 
(Secretary) entered into an agreement with the National 
Academy of Sciences (NAS) to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in Vietnam and various diseases 
suspected to be associated with such exposure. The NAS was to 
determine, to the extent possible, whether there was a 
statistical association between the suspect disease and 
herbicide exposure, taking into account the strength of the 
scientific evidence and the appropriateness of the methods 
used to detect the association; the increased risk of disease 
among individuals exposed to herbicides during the service in 
the Republic of Vietnam during the Vietnam era; and whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease. The NAS was required to submit reports of 
its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on studies by the NAS, has determined that 
there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); 
Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  Since the 
Secretary has not specifically found a link between cerebral 
degeneration and atrophy or dizziness and any herbicide 
exposure, this condition cannot be presumed to be due to 
Agent Orange exposure.

When a disease is first diagnosed after service but not 
within an applicable presumptive period, service connection 
may nevertheless be established by evidence demonstrating 
that disease was in fact incurred during service.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there 
is no presumptive service connection available, direct 
service connection can be established if the record contains 
competent medical evidence of a current disease process with 
a relationship to exposure to an herbicide agent while in 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Combee at 1043-44.

Cerebral Degeneration and Atrophy

The Veteran's personnel records indicate that he served 
onboard the USS Brush (DD-745) from November 1965 to January 
1967 and onboard the USS Galveston (CL-93/CLG-3) from March 
1967 to October 1967.  The USS Brush was an Allen M. Sumner-
class destroyer.  It conducted 3 Vietnam deployments from 
November 1965 to March 1969.  The Veteran's records, 
unfortunately, do not indicate what his duties were aboard 
the ship.  The USS Galveston, a Cleveland class light 
cruiser, was assigned to the Atlantic Fleet for duty in the 
Atlantic and the Mediterranean during the period in which the 
Veteran was assigned.  

The Board will first consider whether presumptive service 
connection is warranted in the instant case.  Specifically, 
the provisions considered are 38 C.F.R. § 3.309(d) and 
38 U.S.C.A. § 3.309(e), concerning veterans' exposed to 
radiation and certain herbicides, respectively. 

The Veteran first contends, in his March 2005 statement in 
support of his claim, that he worked as a radarman on board 
the USS Brush, where his job was to watch the radar scope and 
keep track of all contacts made by radar in four hour shifts.  
He also states that he often slept next to the radar 
equipment as there was no air conditioning or fans in the 
sleeping quarters.  Thus, he contends he spent 10 to 12 hours 
a day with his face 8 to 10 inches away from a high voltage 
radar scope.

There is no documentation regarding the Veteran's duties 
aboard the USS Brush or the USS Galveston.  However, even if 
the Board accepts the Veteran's description of his exposure 
to radiation as accurate, the Board finds that the 
presumption of service connection with regard to exposure to 
radiation does not apply in this case, as the type of 
exposure the Veteran describes does not fall under any of the 
categories of radiation exposure listed in 38 C.F.R. § 
3.309(d)(3).  Put another way, there is no showing that the 
Veteran participated in a radiation-risk activity, as defined 
previously.  Further, there is no other competent evidence of 
a nexus between cerebral degeneration and atrophy and 
exposure to radiation.  

Next, in the March 2005 statement in support of his claim, 
the Veteran contends that, while on board the USS Brush, he 
was often no more than a couple hundred yards off shore from 
Vietnam, and never more than half a mile off shore.  He 
states he would often see aircraft dumping what he guessed to 
be excess Agent Orange, and that it would often drift over 
the ship.

As previously noted, cerebral degeneration and atrophy is not 
one of the diseases specifically linked to exposure to 
herbicides by the Secretary, and thus, cerebral degeneration 
and atrophy cannot be presumed to be due to exposure to Agent 
Orange.  That being said, a nexus between such exposure and 
the Veteran's disorder can still be established by competent 
evidence of a relationship between the two.

Exposure to chemicals is consistent with the time, place, and 
circumstances of the Veteran's service.  See 38 U.S.C.A. 
§ 1154.  Thus, the Board concedes, for the purpose of the 
present decision, that exposure to chemicals, including Agent 
Orange, may have occurred during active service while 
performing duties on board a ship deployed to Vietnam.   

However, a history of exposure to chemicals, in and of 
itself, is not a disability for VA purposes.  The Veteran, in 
this case, must show a nexus between his current cerebral 
disorder and exposure to Agent Orange in order to receive 
entitlement to service connection.  

The Veteran's service treatment records do not contain any 
indication or diagnosis of cerebral degeneration or atrophy.  
Indeed, the October 1967 separation examination is normal 
with the exception of a diagnosis of bronchitis and 
observation of tattoos.  The remaining records contain 
treatment notes for colds, coughs, bronchitis, and ear pain, 
but, again, there is no mention of brain atrophy.

Following service, there are outpatient VA records from 
Oklahoma from November 1999 to January 2005 and from Texas 
from July 2001 to January 2006.  The first indication of a 
diagnosis of cerebral degeneration is found in a January 2005 
Agent Orange Registry Examination conducted at the Oklahoma 
City clinic.  The January 2005 note states, "[the Veteran] 
has been diagnosed with cerebral degeneration and brain 
atrophy," indicating that the assessment was made based on 
either a review of medical records not contained in the 
claims file or on the medical history provided by the 
Veteran.  In this regard, the Board notes that a bare 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

A March 2005 outpatient note from Texas indicates that the 
Veteran telephoned the clinic stating that he was seen by the 
Oklahoma City VA clinic and was diagnosed with cerebral 
atrophy.  The Texas VA doctor reviewed the remote records 
from Oklahoma, finding no diagnosis of brain atrophy.  The 
Veteran was most likely referring to the Agent Orange 
Registry Examination.  Indeed, several days before he made 
the telephone call to the Texas VA clinic, the Oklahoma City 
VA sent him a letter with the results of his Agent Orange 
Registry Examination; the letter states that the findings of 
the examination included cerebral atrophy, and that the 
condition may not necessarily be related to exposure to Agent 
Orange.  

In any case, the first indication of cerebral atrophy in the 
record of evidence is in 2005, almost 40 years after 
separation from service.  The Board notes that evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

There are no competent opinions relating the Veteran's 
cerebral degeneration and atrophy to exposure to radiation or 
Agent Orange, nor is there any competent evidence relating 
the Veteran's disorder to military service. 

With regard to the presumptive service connection provisions 
in the law for chronic diseases, the evidentiary record 
herein is negative for any manifestation of cerebral 
degeneration within the Veteran's first post-service year.  
Thus, because the evidence fails to establish any clinical 
manifestations of cerebral degeneration within the applicable 
time period, the criteria for presumptive service connection 
on the basis of a chronic disease are not satisfied.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In the present case, the Veteran states that his cerebral 
degeneration and atrophy are related to radiation or Agent 
Orange exposure during active service.  Even if his 
statements can be construed as alleging continuity of 
symptoms since active service, the absence of documented 
complaints or treatment for almost 40 years following 
military discharge is more probative than his current 
recollection as to symptoms experienced in the distant past.  
See Curry v. Brown, 7 Vet. App. 59 (1994).  Therefore, 
continuity has not here been established, either through the 
competent medical evidence or through the Veteran's 
statements.  Additionally, cerebral degeneration and atrophy 
require specialized training for a determination as to 
diagnosis and causation, and are therefore not susceptible of 
lay opinions on etiology.    

In this case, the weight of the competent evidence does not 
support a grant of service connection for cerebral 
degeneration and atrophy.  The preponderance of the evidence 
is against the claim, and there is no doubt to resolve in the 
Veteran's favor.

Chronic Dizziness

The Veteran's service treatment records reveal treatment for 
ear pain, bronchitis, colds, and coughs, but there is no 
mention of dizziness or vertigo during service.

After service, the first mention of dizziness or vertigo is 
in a November 1999 Oklahoma outpatient clinic note.  There, 
the Veteran complained of episodic vertigo.  No treatment or 
diagnosis was rendered then.  Again, the Board notes that 
evidence of a prolonged period without medical complaint, and 
the amount of time that had elapsed since military service, 
can be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Next, in September 2001, the Veteran reported that he had 
periods of dizziness for almost his whole life.  More 
recently, his symptomatic days outnumbered the non-
symptomatic days.  The Veteran was diagnosed with superior 
canal dehiscence.  Two months later, in a November 2001 
outpatient note, the Veteran's dizziness was attributed to 
his semicircular canal fistula.  However, in the January 2005 
Agent Orange Registry Examination, the notes indicate that 
the dizziness is associated with cerebral degeneration and 
brain atrophy.  In any case, there is no competent opinion 
relating the Veteran's dizziness to any event in service.  

With regard to the presumptive service connection provisions 
in the law for chronic diseases, the evidentiary record 
herein is negative for any manifestation of dizziness within 
the Veteran's first post-service year.  Additionally, 
dizziness is not one of the conditions listed in 38 C.F.R. 
§ 3.309 to which the presumption of service connection 
applies.  Thus, the criteria for presumptive service 
connection on the basis of a chronic disease are not 
satisfied.    

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current episodes of dizziness and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In the present case, during a September 2001 outpatient 
visit, the Veteran reported episodes of dizziness throughout 
his lifetime.  Even if his statements can be construed as 
alleging continuity of symptoms since active service, the 
absence of documented complaints or treatment for over 30 
years following military discharge is more probative than his 
current recollection as to symptoms experienced in the 
distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  
Therefore, continuity has not here been established, either 
through the competent medical evidence or through the 
Veteran's statements.   

In conclusion, the preponderance of the evidence is against 
finding that the Veteran's chronic dizziness is related to 
his active service.  Therefore the benefit-of-the-doubt rule 
is not applicable, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter. Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in March 2005 of the information and evidence 
needed to substantiate and complete claims for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.

The Veteran was given the specific notice of the appropriate 
disability rating and effective date of any grant of service 
connection, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006), in July 2006.  As the claims for service 
connection are being denied, issues concerning the disability 
evaluation and the effective date of the award do not arise 
in this instance and there is no prejudice to the appellant 
in the timing of this notice.  

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service medical 
records and VA treatment records.  The Board finds that a VA 
examination is not necessary in this claim, as there is 
already sufficient medical evidence to decide the claim.  In 
McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  The three salient benchmarks in making 
a determination as to when a VA examination is necessary are: 
competent evidence of a current disability or recurrent 
symptoms; establishment of an in-service event, injury, or 
disease; and indication that the current disability may be 
associated with an in-service event.  The Board finds that 
there is no competent evidence of an in-service event, injury 
or disease, and no indication that the Veteran's current 
disorder is associated with an in-service event.  Therefore, 
the Board finds that the evidence of record does not trigger 
the necessity of an examination in order to decide the claim 
on the merits.  See 38 C.F.R. § 3.159(c).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Service connection for cerebral degeneration and atrophy is 
denied. 

Service connection for chronic dizziness is denied.  




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


